Citation Nr: 1441351	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-23 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating higher than 40 percent for left arm impairment due to disc extrusion at C6-7 of the cervical spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 2003 to May 2004 and from June 2005 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which continued an assigned 40 percent rating for left arm impairment due to disc extrusion at C6-7 of the cervical spine.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in June 2013.  A copy of the hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his June 2013 hearing, the Veteran testified that his condition had worsened since his last VA examination in July 2010.  Therefore, a new examination should be obtained to assess the current severity of his condition.  See VAOPGCPREC 11-95 (Apr. 7, 1995) (VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination).

As the Veteran's claim is being remanded, his recent VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from August 2011 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his left arm impairment due to disc extrusion at C6-7 of the cervical spine.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed, and the examiner must specifically assess the range of motion of the Veteran's arm, elbow, and wrist.  The examiner must also assess the motor strength, reflexes, and sensation of the left upper extremity.  The examiner must note whether any trophic changes are present.

3.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

4.  After the requested development has been completed, readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



